      Case: 1:19-cv-08454 Document #: 118 Filed: 02/18/21 Page 1 of 5 PageID #:1790




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
 Plaintiff,                                       ) Civil Action No. 1:19-CV-08454
                                                  )
 v.                                               ) Hon. Andrea R. Wood
                                                  )
 TODAY’S GROWTH CONSULTANT,                       )
 INC. (d/b/a THE INCOME STORE),                   )
                                                  )
 and                                              )
                                                  )
 KENNETH D. COURTRIGHT, III,                      )
                                                  )
 Defendants.                                      )
                                                  )


                    JOINT MOTION FOR EXTENSION OF RECEIVER’S
                DEADLINE TO FILE FOURTH INTERIM APPLICATION FOR
                AN ORDER APPROVING AND AUTHORIZING PAYMENT OF
              FEES AND EXPENSES OF RECEIVER AND HER PROFESSIONALS

         Melanie E. Damian, Esq., the court-appointed receiver (“Receiver”) in the above-captioned

action, and Plaintiff Securities and Exchange Commission (“SEC), jointly seek an extension of

time through and including May 17, 2021 for the Receiver to file her fourth interim application for

approval and authorization of all fees and costs incurred by the Receiver and her professionals, for

the reasons that follow:

         1.      Pursuant to the Order Appointing Receiver, the Receiver and her court-approved

professionals are entitled to reasonable compensation and expense reimbursement from the

Receivership Estate as described in the “Billing Instructions for Receivers in Civil Actions

Commenced by the [SEC], to which the Receiver agreed. ECF No. 19 at ¶ 62. To receive such
   Case: 1:19-cv-08454 Document #: 118 Filed: 02/18/21 Page 2 of 5 PageID #:1791




compensation and reimbursement, the Receiver is required, within fifteen (15) days after the end

of each calendar quarter, to provide the SEC’s counsel with a proposed fee application and the

supporting invoices, and, within forty-five (45) days after the end of each calendar quarter, file

with the Court an application for compensation and expense reimbursement from the Receivership

Estate (“Fee Application”). See id. at ¶ 63.

       2.      The deadline for the Receiver to file her fourth Fee Application, covering the period

from October 1, 2020 through December 31, 2020 (“Fourth Quarter 2020 Fee Application), is

February 18, 2021.

       3.      The Receiver was unable to provide SEC counsel with a proposed fee application

and supporting invoices from all of the Receiver’s counsel and supporting experts until this week.

       4.      Further, presently, and in large part because of the expenses associated with the

claims notice process described to the Court on February 11, 2021, there are not sufficient funds

in the Receiver’s fiduciary account for the Receivership Estate and the operating accounts of

Today’s Growth Consultant, Inc. to pay the fees and costs incurred by the Receiver and her

professionals during the Fourth Quarter of 2020.

       5.      The Receiver anticipates that the Estate will obtain sufficient funds to pay such fees

and costs during the first and second quarters of 2021 through Todays Growth Consultants Inc.’s

business operations and the sale of the Estate’s assets. As the Receiver stated during the Court’s

February 11, 2021 status conference, the Receiver intends to file, during the current (first) quarter

of 2021, a motion to approve (i) the auction sale of the Estate’s assets and (ii) the procedures for

marketing the assets and holding the auction to maximize the recovery by the Estate. The timing

of the auction is dependent, in part, on Court approval; but, if that approval is received in the first




                                                  2
   Case: 1:19-cv-08454 Document #: 118 Filed: 02/18/21 Page 3 of 5 PageID #:1792




quarter of 2021, the Receiver anticipates the auction sale will take place during the second quarter

of 2021.

       6.      The Receiver estimates that the sale will generate significant proceeds and provide

the Estate with sufficient funds (i) to make substantial distributions to the claimants whose claims

are allowed in the claims process and (ii) to pay all of the outstanding and future fees and costs of

the Receiver and her professionals.

       7.      The SEC has an interest in seeing that the Receiver and her professionals are not

paid more than Claimants with Allowed Claims. Although a 20% holdback has been implemented

on Receiver payouts to date, the Receiver’s fiduciary account for the Receivership Estate is

presently insufficient to pay the remaining 80% of the fees and 100% of the expenses incurred in

the Fourth Quarter of 2020. Once the auction sale is concluded, however, the SEC can better

estimate what assets the Estate will have to distribute to Claimants with Allowed Claims, and better

evaluate the Receiver’s Fee Application.

       8.      After discussing their respective concerns, the Receiver and the SEC agree that the

Receiver should be permitted to postpone the filing of her Fourth Quarter 2020 Fee Application

until May 17, 2021 (the Monday following the forty-five days after the end of the first quarter of

2021), and also seek in that fee application approval and authority to pay the fees and costs that

the Receiver and her professionals incur during the First Quarter of 2021. Therefore, the proposed

combined fee application would cover the six-month time period from October 1, 2020, through

March 31, 2021.

                            CERTIFICATION OF CONFERENCE

       Undersigned counsel for the Receiver hereby certifies that on February 18, 2021, he sent

an email to Defendant Kenneth D. Courtright, III, explaining the need for the relief requested



                                                 3
   Case: 1:19-cv-08454 Document #: 118 Filed: 02/18/21 Page 4 of 5 PageID #:1793




herein and inquiring as to whether he had any objection thereto. As of the filing of this Motion,

Defendant Courtright had not informed undersigned counsel or counsel for the SEC of his position

on the requested relief.

          WHEREFORE, the Receiver and the SEC respectfully request that the Court (i) grant

this Motion and extend the deadline for the Receiver to file her Fourth Quarter 2020 Fee

Application as proposed herein, and (ii) grant such further relief as the Court deems just and

proper.

          Dated: February 18, 20201         Respectfully submitted,

                                            DAMIAN & VALORI, LLP
                                            Counsel for Melanie E. Damian, Receiver
                                            1000 Brickell Avenue, Suite 1020
                                            Miami, Florida 33131
                                            Telephone: (305) 371-3960
                                            Facsimile: (305) 371-3965


                                            /s/ Kenneth Dante Murena
                                            Kenneth Dante Murena, Esq.
                                            Florida Bar No. 147486
                                            E-mail: kmurena@dvllp.com

                                            Admitted Pro Hac Vice and
                                            General Admission to N.D. Ill.

                                            and


                                            ___/s/Suzanne J. Romajas____________________
                                            Suzanne J. Romajas, Esq.
                                            Securities and Exchange Commission
                                            100 F Street, NE
                                            Washington, DC 20549-5971
                                            RomajasS@sec.gov




                                               4
   Case: 1:19-cv-08454 Document #: 118 Filed: 02/18/21 Page 5 of 5 PageID #:1794




                                CERTIFICATE OF SERVICE

       I HEARBY CERTIFY that a true and correct copy of the foregoing was served via

electronic transmission via this Court’s CM/ECF filing system on February 18, 2021 on all counsel

or parties who have appeared in the above-styled action.


                                            /s/ Kenneth Dante Murena
                                            Kenneth Dante Murena, Esq.
                                            Counsel for Melanie E. Damian,
                                            Court-Appointed Receiver
                                            (Admitted Pro Hac Vice and
                                            General Admission to N.D. Ill.)




                                               5
